                                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
 ------------------------------------------------------------------- X       DOC #:
                                                                     :       DATE FILED: 5/27/2021
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :   21-CR-354 (VEC)
                                                                     :
                                                                     :       ORDER
 JOHNATHAN GARRETT,                                                  :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 26, 2021, Defendant was presented before and arraigned by the

Magistrate Judge, Dkt. 7;

        IT IS HEREBY ORDERED that the parties must appear before the Court for a status

conference on June 9, 2021, at 4:00 p.m., in Courtroom 443 of the Thurgood Marshall U.S.

Courthouse, 40 Foley Square, New York, NY 10007.

        IT IS FURTHER ORDERED that interested members of the public may dial-in to the

proceeding using (888) 363-4749 // Access code: 3121171# // Security code: 0354#. Any

recording or retransmission of the proceeding is strictly prohibited.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please
contact chambers promptly if you or your client (if attending the proceeding) does not meet the

requirements.



SO ORDERED.
                                                        ______________________________
                                                    _________________________________
Date: May 27, 2021                                        VALERIE CAPRONI
                                                                     CAPRON   NI
      New York, NY                                        United States District Judge




                                                2
All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                                3
